Citation Nr: 1817928	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for digestive disorder, to include diverticulosis.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a disorder of the large intestine and bowel, to include residuals of resection of large intestine and takedown of colostomy and reanastosmosis. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1995 to April 1999, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge in December 2015 and a copy of that transcript is of record. 

In a March 2016 decision, the Board, in relevant part, remanded the appeal for further development.  

The Board notes that the Veteran filed a claim for anxiety and depression.  However, based on the evidence the Board has recharacterized the issue as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).



FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Gulf War from May 1997 to August 1997.

2.  The evidence of record contains medical guidance explaining that obstructive sleep apnea, diverticulosis, GERD, and residuals of resection of large intestine and takedown of colostomy and reanastosmosis are known clinical diagnoses.

3.  The Veteran's sleep apnea did not manifest during, or as a result of military service.

4.  The Veteran's digestive disorder, to include diverticulosis, did not manifest during, or as a result of military service.

5.  The Veteran's GERD did not manifest during, or as a result of military service.

6.  The Veteran's disorder of the large intestine and bowel, to include residuals of resection of large intestine and takedown of colostomy and reanastosmosis, did not manifest during, or as a result of military service.

7.  The Veteran's acquired psychiatric disorder did not manifest during, or as a result of any illness, injury, or disease of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

2.  The criteria for service connection for a digestive disorder, to include diverticulosis, have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

3.  The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

4.  The criteria for service connection for a disorder of the large intestine and bowel, to include residuals of resection of large intestine and takedown of colostomy and reanastosmosis, have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

5.  The criteria for service connection for acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Analysis 

The Veteran contends that his disabilities had their onset during service.  The Veteran also contends that his acquired psychiatric disorder is secondary to his digestive problems, GERD, and large intestines and bowel problems.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117; 38 C.F.R. § 3.317. 

Qualifying chronic disabilities include: (1) an undiagnosed illness; and (2) a medically unexplained chronic Multi-Symptom illness such as (but not limited to) chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317 (a) (2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a) (2).

Turning to the evidence of record, the Veteran's personnel records show that he served in Saudi Arabia from May 1997 to August 1997.  As such, his service in the Southwest Asia Theater of operations is established.  See 38 U.S.C.A. § 1117 (2012); 38 C.F.R. § 3.317 (2017).

The Veteran's service treatment records reveal no complaint, treatment or diagnosis of sleep apnea or an acquired psychiatric disorder.  A May 1995 service treatment record shows that the Veteran was treated for stomach cramps for the prior two days.  The Veteran was diagnosed with an upper respiratory infection.  The Veteran's service treatment records otherwise do not show any further any complaint, treatment, or diagnosis relative to either stomach or bowel problems.  During service the Veteran was treated for wisdom teeth removal, an ingrown toenail and tinnitus.  A January 1999 report of medical assessment shows that the Veteran reported headaches.  The Veteran also reported that he had neck pain and loss of hearing while on active duty for which he did not seek medical care.

In a March 2013 statement, the Veteran reported that he gets heart burn several times a month and he has had this since 1997.  He reported that he has been able to control it for the most part with over the counter medication.  He reported that he never went to the doctor for the problem because he was afraid it would jeopardize his career as a combat SP.  He reported that everything had to be reported to his command and his clearance would have been revoked.  He reported that they were trained not to be weak.  He reported that he did not complain and pain took a back seat to the job.  

In a March 2013 statement, the Veteran's wife reported that she started living with the Veteran in 1997.  She reported that he has had several episodes a month of acid reflux and his stomach hurting.  She reported that they treat it with over the counter medication.  She reported that the Veteran is very stubborn to get to the doctor as he feels he should suck it up and go on.  

The Veteran was afforded a VA general examination in April 2013.  The examiner diagnosed sleep apnea, GERD, and status post intestinal surgery, post large intestine reaction.  The examiner concluded that there were no diagnosed illnesses for which no etiology was established.  

The Veteran was afforded a VA mental disorder examination in April 2013.  The examiner noted that the Veteran does have significant anxiety and depression and meets the criteria for anxiety disorder, not otherwise specified (NOS), as outlined in the DSM IV.  The examiner concluded that this disorder was not at least as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

At the December 2015 Board hearing, the Veteran reported that during service there were jokes around the living facility about how he snored and would wake himself up gasping for air.  The Veteran's wife reported that she would wake him up often because he was snoring or not breathing.  The Veteran reported that he first started having stomach trouble during boot camp in regards to certain foods.  The Veteran reported that when he returned from Saudi Arabia he had problems with bloating, constipation and diarrhea.  He reported that he still has symptoms and had a six inch rupture in his large intestine.  The Veteran also reported his heartburn began in-service and continued after service.  The Veteran reported that he never went to sick call because it was frowned upon.  The Veteran's wife reported that they treated the Veteran's symptoms with over the counter medication.  The Veteran reported that his bowel problems began during service.  The Veteran reported that he did not seek medical attention until 2007.  The Veteran's wife testified that it is a struggle to get the Veteran to go to the doctor because it ingrained in him that he is weak if he goes.  The Veteran testified that his acid reflux started during service.  The Veteran testified that his depression started during service.  He reported that it was triggered by losing four members of his unit while in Saudi Arabia.  He also reported that he was at MEPs during the bombing of the Murrah Building in Oklahoma City.  The Veteran also testified that his stomach and bowel problems led to the depression.  The Veteran's wife also testified that she suffered several miscarriages while the Veteran was in service.  

The Veteran was afforded a sleep apnea examination in June 2016.  The examiner diagnosed obstructive sleep apnea.  The Veteran reported that he began to wake up several times per night gasping for air beginning in approximately 1997 during his deployment to Saudi Arabia.  He also complained of unrefreshed sleep.  The Veteran reported that upon return from deployment his wife said that he had stopped breathing during his sleep.  The Veteran states that he did not seek medical care for the condition in service, nor after service until 2007.  

The examiner concluded that currently diagnosed sleep apnea was not a medically unexplained chronic multi-symptom illness.  The examiner explained that obstructive sleep apnea is a distinct condition with clear and specific etiologies and diagnosis.  The examiner explained that in OSA, an episode of apnea is caused by dynamic narrowing of the upper airway during sleep.  The examiner explained that airway narrowing may be triggered by anatomic and neuromuscular mechanisms.  The examiner cited to Lowe AA, Fleetham JA, Adachi S, et al.  Cephalometric and computed tomographic predictors of obstructive sleep apnea severity. Am J Orthod Dentofacial Orthop.  1995; 1 0 7: 589-598.  The examiner also explained that OSA is a distinct condition with clear and specific etiologies and diagnosis.  The examiner stated that this condition has not been associated with the illnesses or exposures described in the Veteran's returning from the Gulf War in medical research published in peer-reviewed medical journal.  

The examiner also concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no service treatment record evidence to establish that the Veteran had sleep apnea in service.  The examiner explained that there was no post-service medical evidence to establish a nexus between the claimed in-service disease and the current disability.  The examiner stated that as such, it was less likely than not that the Veteran's obstructive sleep apnea was incurred in or was caused by the sleep apnea during service.  

The Veteran was afforded VA esophageal and intestinal conditions/ surgery examinations in June 2016.  The examiner diagnosed GERD, diverticulosis and resection of large intestine and takedown of colostomy and reanastosmosis.  The Veteran reported the he first developed symptoms of GERD in early 1998.  He reported that he would wake up at night feeling a burning sensation in his throat.  He reported that he did not seek medical care for this in service.  He reported that he continued with these symptoms and treated it with OTC medication.  The Veteran reported that he initially developed abdominal pain, pressure, alternating loose and constipated stools beginning in approximately 1998.  He reported that he continued with bowel disturbance for the next ten years.  

The examiner concluded that the Veteran's currently diagnosed GERD and status post intestinal surgery, post large intestine reaction, and any other potentially relevant symptoms were not medically unexplained chronic multi-symptom illness.  The examiner explained that GERD is a distinct condition with clear and specific etiologies and diagnosis.  The examiner explained that episodes of transient lower esophageal sphincter relaxation are a normal phenomenon, but they occur more frequently in GERD, causing reflux of gastric contents into the esophagus.  The examiner explained that this occurs more commonly after meals and is stimulated by fat in the duodenum.  The examiner cited to Kahrilas, PJ, Shaheen NJ, Vaezi MF, et al.  American Gastroenterological Association medical position statement on the management of gastroesophageal reflux disease.  Gastroenterology.  2008;135:1383-1391.  

The examiner also explained that sigmoid colon resection for perforated diverticulum with peritonitis and takedown of colostomy and reanastosmosis and residual scars are distinct conditions with clear and specific etiologies and diagnosis.  The examiner explained that diverticular disease is thought to be multifactorial.  The examiner explained that a low fiber diet intake especially is deemed as the predominant contributing factor.  The examiner explained that other predisposing factors include decreased physical activity, obesity, increased red meat consumption, excessive alcohol and caffeine intake, steroids, and NSAIDs.  The examiner explained that other suggested etiologies include alterations in colonic wall structure, abnormal colonic motility, and colonic neurotransmitter dysfunction.  The examiner explained that diverticular perforation is a complication of diverticular disease and if untreated may result in peritonitis which is inflammation of the peritoneum with potential infection.  The examiner cited to Andersen JC, Bundgaard L., Elbrond H, et al. Diverticular disease, Dan Med  J. 2012; 59:C775.  

The examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no service treatment record evidence to establish that the Veteran had a chronic reflux condition in service.  The examiner explained that there was no post-service medical evidence to establish a nexus between the claimed in-service disease and the current disability.  The examiner stated that as such, it is less likely than not that the Veteran's GERD incurred in or was caused by the gastroesophageal reflux disease during service.  The examiner also concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there was no service treatment record evidence to establish that the Veteran had a large intestine or bowel problem condition in service. The examiner explained that there was no post-service medical evidence to establish a nexus between the claimed in-service disease and the current disability.  The examiner stated that as such, it is less likely than not that the Veteran's diverticulosis or sigmoid colon resection for perforated diverticulum and peritonitis and takedown of colostomy and reanastosmosis and residual scars incurred in or was caused by the digestive symptoms during service.

The examiner also concluded that it was not as least as likely as not that the Veteran's currently diagnosed GERD and status post intestinal surgery, post large intestine reaction, are in any way etiologically related to the Veteran's military service, to include exposure to environmental hazards while serving in the Persian Gulf.  The examiner explained that GERD is a distinct condition with clear and specific etiologies and diagnosis.  The examiner explained that this condition has not been associated with the illnesses or exposures described in Veteran's returning from the Gulf War in medical research published in peer-reviewed medical journals.  The examiner also explained that sigmoid colon resection for perforated diverticulum with peritonitis and takedown of colostomy and reanastosmosis and residual scars are distinct conditions with clear and specific etiologies and diagnosis.  The examiner explained that these conditions have not been associated with the illnesses or exposures described in Veteran's returning from the Gulf War in medical research published in peer-reviewed medical journals.  

The Veteran was afforded a VA mental disorders examination in June 2016.  The examiner diagnosed unspecified anxiety disorder.  The examiner concluded that the Veteran's unspecified anxiety disorder was not a medically unexplained chronic multi-symptom illness.  The examiner explained that unspecified anxiety disorder is a psychiatric disorder with a known etiology.  The examiner also concluded that unspecified anxiety disorder and its symptoms are not due to a specific exposure event in Southwest Asia, e.g. burn pit toxins, or particulate matter.  The examiner explained it is less likely as not to be etiologically related to the Veteran's military service, as there is no evidence of any treatment during his military service, no impairment in his ability to function in his duties during service, and no sustained treatment immediately following his military service.  

In sum, the evidence before the Board contains medical guidance explaining that obstructive sleep apnea, diverticulosis, GERD, and residuals of resection of large intestine and takedown of colostomy and reanastosmosis are all known clinical diagnoses.  Thus, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 does not apply.

Accordingly, the Board consideration now turns to the question of whether service connection is warranted based on in-service incurrence.  Based on the record evidence as discussed in detail above, the Board finds that the most competent and credible evidence of record is against a finding of service connection.

As explained further below, service connection for a digestive disorder, GERD, and a disorder of the large intestines and bowel is not warranted.  As such, consideration of service connection for an acquired psychiatric disorder as secondary to a digestive disorder, GERD, and a disorder of the large intestines and bowel is not necessary in this case and the Board will therefore focus its discussion on the theory of direct service connection.

In this regards, the Board finds the June 2016 VA examination reports to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the examiners possess the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions are shown to have been based on a review of the Veteran's claims file, and are accompanied by sufficient explanation as to why the diagnosed disabilities are not medically unexplained multi-symptom illnesses or directly related to service.  The examiners also noted the Veteran's lay assertions regarding the onset of symptoms and post-service symptoms.  The Board acknowledges that the VA stomach and bowel examiner noted review of a separation examination; however, there is no separation physical of record.  Nonetheless, the Board finds that this does not change the examiner's underlying rationale as the opinion is consistent with the other evidence of record regarding in-service and post service treatment.  Furthermore, there is no contrary medical opinion of record.  

The Board acknowledges the lay assertions of record that the Veteran's disabilities are directly related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vets. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of the Veteran's diagnosed disabilities, falls outside the realm of common knowledge of a lay person.  In this regard, while lay persons are competent to report on the Veteran's symptoms, any opinion regarding whether his currently diagnosed disabilities are directly related to service or unexplained multi-symptom illnesses requires medical expertise that the lay witnesses of record have not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the lay assertions that the Veteran's currently diagnosed disabilities are in any way related to his military service.

The Board also acknowledges the lay assertions that the Veteran's disabilities had their onset in service and that the Veteran did not seek medical attention during service because it was looked down upon.  However, the Board also notes that, as illustrated above, the Veteran did seek treatment during service for a URI, wisdom teeth removal, an ingrown toenail and tinnitus.  Additionally, when given the opportunity to report medical conditions he did not seek treatment for during service, the Veteran did not report any of his claimed disabilities but instead reported he had neck pain and loss of hearing while on active duty as illustrated by the January 1999 report of medical assessment.  As such, the Board places more probative value on the June 2016 VA examination reports in determining the nature and etiology of the Veteran's currently diagnosed disabilities.  

In regard to continuity of symptoms and presumptive service connection, the Board notes that sleep apnea, GERD, diverticulosis, resection of large intestine and takedown of colostomy and reanastosmosis and unspecified anxiety disorder are not enumerated conditions under 38 C.F.R. § 3.309 (a).  Therefore, consideration of service connection based on presumptive service connection or continuity of symptomatology is not warranted for these disabilities.

As such the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2017), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

As a final note, service connection is not effect for a sleep apnea, a digestive disorder, GERD, or a disorder of the large intestine and bower, nor, as discussed above, is service connection appropriate for such disorders.  Therefore, as the underlying disorders are not service-connected, the Veteran's claim for secondary service connection for an acquired psychiatric disorder on this basis is without legal merit and must be denied due the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for a digestive disorder, to include diverticulosis, is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for large intestine and bowel problems, to include residuals of resection of large intestine and takedown of colostomy and reanastosmosis, is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include on a secondary basis, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


